 


 HCON 59 ENR: Supporting the goals and ideals of senior caregiving and affordability.
U.S. House of Representatives
2009-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 59 


September 23, 2009
Agreed to
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of senior caregiving and affordability. 
 
 
Whereas 8,000 people in the United States turn 60 years old every day;  Whereas an estimated 35,900,000 people, 12.4 percent of the population, are 65 years of age and older;  
Whereas the United States population age 65 and older is expected to more than double in the next 50 years to 86,700,000 in 2050;  Whereas the 85 and older population is projected to reach 9,600,000 in 2030 and double again to 20,900,000 in 2050;  
Whereas it is estimated that 4,500,000 people in the United States have Alzheimer’s disease today;  Whereas it is estimated that number will increase to between 11,300,000 and 16,000,000 by 2050;  
Whereas 70 percent of people with Alzheimer’s disease and other dementias live at home, and these individuals are examples of individuals who need assistance in their homes with their “activities of daily living”;  Whereas currently over 25 percent of all seniors need some level of assistance with their “activities of daily living”;  
Whereas in order to address the surging population of seniors who have significant needs for in-home care, the field of senior caregiving will continue to grow;  Whereas there are an estimated 44,000,000 adults in the United States providing care to adult relatives or friends and an estimated 725,000 nonfamily private paid senior caregivers;  
Whereas both unpaid family caregivers and paid caregivers work together to serve the daily living needs of seniors who live in their own homes;  Whereas the Department of Labor estimated that paid caregivers for the year 2006 worked a total of 835,000,000 hours, and the projected hours of paid senior caregivers are estimated to increase to 4,350,000,000 hours by 2025; and  
Whereas the longer a senior is able to provide for his or her own care, the less burden is placed on public payment systems in State and Federal governments: Now, therefore, be it   That Congress— 
(1)recognizes caregiving as a profession;  (2)supports the private home care industry and the efforts of family caregivers nationwide by encouraging individuals to provide care to family, friends, and neighbors;
(3)encourages accessible and affordable care for seniors;  (4)reviews Federal policies and supports current Federal programs which address the needs of seniors and their family caregivers; and 
(5)encourages the Secretary of Health and Human Services to continue working to educate people in the United States on the impact of aging and the importance of knowing the options available to seniors when they need care to meet their personal needs.    Clerk of the House of Representatives.Secretary of the Senate. 